  

Non-Competition Agreement

 

This NONCOMPETITION AGREEMENT (this “Agreement”) is made as of October 6, 2011
by and between Global Health Voyager, Inc., a Delaware corporation (“Buyer”) and
Mr. Rudy Rupak (“Member”), with reference to the facts set forth below.

 

A.         Member owns membership interests constituting approximately __% of
the issued and outstanding preferred membership interests (the “Interests”) of
Healthcare International Networks, LLC a Delaware limited liability company (the
“Company”).

 

B.         Concurrently with the execution and delivery of this Agreement, Buyer
is purchasing all of the assets of the Company in connection with the business
known as “Planet Hosptial” pursuant to the terms and conditions of an Asset
Purchase Agreement dated as of the date hereof, (the “Purchase Agreement”).
Member acknowledges and agrees that Company has paid over $30,000 to Member to
support Member’s continued development of the Assets (as defined in the Purchase
Agreement) pending the completion and with the intent of consummating the
Purchase Agreement. The Purchase Agreement requires that this Noncompetition
Agreement be executed and delivered by the Member as a condition to the purchase
of the assets of the Company by Buyer.

 

NOW, THEREFORE, based on the foregoing premises, consideration delivered, and
the mutual covenants herein contained, the parties agree as follows (capitalized
terms not otherwise defined in this Agreement shall have the meanings ascribed
to them in the Purchase Agreement):

 

1.         Noncompetition. As an inducement for Buyer to enter into the Purchase
Agreement, Member agrees that, for a period of two years after the Closing:

 

1.1         Member will not, directly or indirectly, engage or invest in, own,
manage, operate, finance, control, or participate in the ownership, management,
operation, or control of, or be employed by, any Competitive Business with
operations in any state served by Buyer anywhere in the United States, Canada or
Mexico; provided, however, that Member may purchase or otherwise acquire up to
five percent of any class of securities of any enterprise if such securities are
listed on any national or regional securities exchange or have been registered
under Section 12(g) of the Securities Exchange Act of 1934. The term
“Competitive Business” means any business engaged in the provision of mobile
shredding services. Member further agrees that he will not, directly or
indirectly, (i) induce or attempt to induce any customer or partner of Buyer to
terminate or exit any relationship of such customer or partner with Buyer, or
(ii) interfere with the relationship between the Buyer and any customer or Buyer
regardless of whether such relationship is subject to a formal contractual
relationship.

 

1.2         Member agrees that he will not, directly or indirectly, (i) induce
or attempt to induce any employee of Buyer to leave the employ of the Buyer,
(ii) interfere with the relationship between the Buyer and any such employee, or
(iii) employ, or otherwise engage as an employee, independent contractor, or
otherwise, any such employee who had been employed by the Buyer during the term
of this Agreement.

 

2.         Remedies.         If Member breaches the covenants set forth in
Section 1 of this Agreement, Buyer will be entitled, in addition to its right to
damages and any other rights it may have, to obtain injunctive or other
equitable relief to restrain any breach or threatened breach or otherwise to
specifically enforce the provisions of Section 1 of this Agreement, it being
agreed that money damages alone would be inadequate to compensate Buyer and
would be an inadequate remedy for such breach. The rights and remedies of the
parties to this Agreement are cumulative and not alternative.

 

 

 

 

3.         Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior written and oral agreements and understandings between the parties with
respect thereto. This Agreement may not be amended except by a written agreement
executed by the party to be charged with the amendment.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

 

BUYER :   MEMBER :       Global Health Voyager, Inc.,           /s/ Ali Moussavi
    /s/ Rudy Rupak   Ali Moussavi, Chief Executive Officer   Rudy Rupak        
 

 

 

 

 